Citation Nr: 9921234	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-14 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Whether the evidence is new and material to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty for training from July 1974 to 
December 1974 and active service from January 1975 until January 
1978.

In August 1987, the Board of Veterans' Appeals (Board) denied 
service connection for an acquired psychiatric disorder, claimed 
as a nervous condition.  This matter comes before the Board on 
appeal from a rating decision of October 1995, from the New 
Orleans, Louisiana, regional office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, determined that 
the appellant had not submitted new and material evidence 
sufficient to reopen a claim of service connection for an 
acquired psychiatric disorder.

Although the appellant requested a travel Board hearing, to be 
conducted at the RO, the Board notes that she failed to report 
for that hearing which had been scheduled for November 4, 1996.

The Board remanded this issue on October 6, 1997, for the RO to 
obtain all pertinent Social Security Administration (SSA) records 
and then to readjudicate the veteran's claim.


FINDINGS OF FACT

1.  A Board decision in August 1987 denied entitlement to 
service connection for a psychiatric disability.  

2.  The appellant submitted evidence to reopen the claim of 
entitlement to service connection for a psychiatric disability.

3.  Evidence submitted since the Board's last denial in August 
1987 is not new and material evidence.  It includes duplicate 
copies of evidence previously considered, cumulative evidence, 
and other evidence submitted not previously considered does not 
establish that an acquired psychiatric disability was incurred in 
or aggravated in service.


CONCLUSION OF LAW

Evidence received since August 1987, when the Board denied the 
claim for service connection for a psychiatric disability is not 
new and material or so significant that it must be considered, 
and the veteran's claim has not been reopened.  38 U.S.C.A. 
§§ 5108, § 7104(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains that service connection is warranted for 
an acquired psychiatric disorder because she received treatment 
in service for various complaints of nervousness, anxiety, 
depression, and paranoia.  She presented testimony at a personal 
hearing in January 1998 as evidenced by a copy of the transcript 
in the claims file.  The appellant testified as to her belief 
that her current psychiatric disorder is attributable to her 
military service.  She testified to a relationship in service 
with one of her supervisors and the effect it had on her in 
service and post-service.  She discussed medical treatment 
received in service and post-service.  She contends that the 
evidence submitted is new and material evidence sufficient to 
reopen her claim and that service connection for an acquired 
psychiatric disorder should be granted.

Service connection for a nervous condition was denied by a rating 
decision on January 30, 1979.  After review of service medical 
records, mental hygiene clinic note in January 1978, social work 
service notes for a period from February 1978 to August 1978, and 
report from VA Medical Center for period of hospitalization in 
September and October 1978, the RO concluded that the medical 
evidence showed a final diagnosis of hysterical personality which 
is a constitutional or developmental abnormality and service 
connection was not warranted.  A rating action in August 1979 
confirmed and continued the January 30, 1979 rating.  The veteran 
initiated but did not perfect an appeal to this decision and it 
became final.  

In December 1985, the veteran sought consideration of her claim 
for entitlement to service connection for a nervous condition and 
contended that the initial decision denying service connection 
contained clear and unmistakable error.  In a rating decision in 
January 1986, the RO, after a review of the entire record, 
determined that clear and unmistakable error in denying service 
connection for the veteran's nervous condition was not shown.  
The veteran appealed this decision.  The Board in an August 1987 
decision concluded that a personality disorder is not a disease 
within the meaning of applicable legislation providing 
compensation benefits and an acquired psychiatric disability was 
not incurred in or aggravated by service.  The Board also 
concluded that the rating board decision of January 1979 denying 
the veteran entitlement to service connection for a psychiatric 
disability was final; it was not clearly and unmistakably 
erroneous; and a new factual basis warranting the grant of 
service connection was not established.  The Board determined 
that entitlement to service connection for a psychiatric 
disability was not established and denied the appeal.

Service connection for a psychiatric disability has been 
previously denied by the Board in August 1987.  38 U.S.C.A. 
§ 7103 (West Supp. 1998).  When a claim is disallowed by the 
Board, it may not thereafter be reopened and allowed, and no 
claim based on the same factual basis shall be considered.  
38 U.S.C.A. § 7104(b) (West 1991).  Even though the decision 
became final, the claim shall be reopened, and the former 
disposition of the claim reviewed if new and material evidence is 
secured or presented.  38 U.S.C.A. § 5108 (West 1991).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court set out a 
three step process to reopen a previously denied claim.  First, a 
determination must be made whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon reopening, 
a determination must be made whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a); and third, if the 
claim is well grounded, an evaluation of the merits may be made 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

38 C.F.R. § 3.156 defines new and material evidence as:

evidence not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor 
redundant and which by itself or in connection 
with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a).

The Court has determined that "in order to warrant reopening a 
previously and finally disallowed claim, the newly presented or 
secured evidence must be not cumulative of evidence of record at 
the time of the last prior final disallowance and must tend to 
prove the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  The 
evidence must be probative of each issue which was a specified 
basis for the last final disallowance.  See Struck v. Brown, 9 
Vet. App. 145, 151.

On the issue of service connection for a psychiatric disability, 
the last final disallowance was the Board's decision in August 
1987.  The Board concluded that an acquired psychiatric 
disability was not incurred in or aggravated by service.  The 
Board also found that a personality disorder is not a disease 
within the meaning of applicable legislation providing 
compensation benefits.  Further, the Board determined that the 
rating board decision of January 1979 was not clearly and 
unmistakably erroneous.  

Evidence considered included service medical records, VA 
outpatient treatment records for 1978, report of hospitalization 
at a VA facility in September and October 1978, report of 
hospitalization at a VA facility from May to August 1979, and VA 
outpatient treatment records for 1986.

Evidence submitted subsequent to the Board decision includes an 
award letter from the Social Security Administration (SSA), a 
duplicate copy of a medical treatment record in April 1986 
pertaining to an unrelated disability, and the report of a VA 
psychiatric examination in April 1988.

Evidence submitted with the present claim received in February 
1995 include reports of hospitalization at the South East 
Louisiana Hospital in June 1986, March 1994, and August 1995; 
records pertaining to hospitalization at the East Louisiana 
Hospital from September 1986 to April 1987; Army personnel 
records; transcript of personal hearing in January 1998; records 
from SSA including duplicate copies of medical records previously 
considered; records from Medical Center of Louisiana from 1994 to 
1997; and an April 1997 letter from the veteran.  A review of 
these records reveals that the appellant was diagnosed as having 
chronic paranoid schizophrenia in June 1986, when she was 
hospitalized at the South East Louisiana Hospital.  She has 
required follow-up treatment for paranoid schizophrenia and has 
been hospitalized many times for that condition.  The records 
from the Medical Center of Louisiana also show treatment for 
schizo-affective disorder, and for bipolar disorder--manic 
episode severe with psychosis.    

Clearly, duplicate copies of evidence previously submitted and 
considered are not new and material evidence.  The veteran's 
testimony as to treatment received in service is cumulative and 
not new and material evidence.  Her belief as to the etiology of 
her psychiatric disorder is also cumulative and in addition, is 
of little probative value.  Such a determination requires 
"specialized knowledge or training," and, therefore, cannot be 
made by a lay person.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994); see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The other evidence shows that post-service the veteran 
has been diagnosed and treated for schizophrenia, paranoid, 
chronic.  More recently, she also has a diagnosis of bipolar 
disorder and schizo-affective disorder.  Some of the medical 
records show a history of the veteran receiving treatment in 
service; however, this is based on the appellant's recitation of 
history and does not establish a relationship between a claimed 
disability in service and a currently claimed disorder.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  

The last denial of entitlement to service connection for a 
psychiatric disorder was on the basis that an acquired 
psychiatric disability was not incurred in or aggravated in 
service.  The Board found that the evidence submitted with the 
veteran's reopened claim did not establish that the veteran's 
psychiatric disability had its onset in service.  Therefore, the 
issue currently before the Board's is whether the additional 
evidence submitted by the appellant since the Board decision in 
August 1987 is both new and material in that it tends to 
establish that an acquired psychiatric disability was incurred in 
or aggravated in service.  While the medical evidence submitted 
with the present claim shows that post-service the veteran has 
been diagnosed and treated for an acquired psychiatric 
disability, this medical evidence does not establish that the 
veteran's psychiatric disability had its onset in service.  The 
evidence submitted that was not previously considered is not so 
significant that it must be considered in order to fairly decide 
the merits of the claim.  As we have determined that the evidence 
presented or secured since the prior final disallowance of the 
claim is not new and material evidence, it will not serve as a 
basis for reopening the claim.  



ORDER

New and material evidence not having been presented or secured, 
the appellant's request to reopen a claim for entitlement to 
service connection for an acquired psychiatric disability is 
denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

